Citation Nr: 0729921	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  00-20 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for degenerative disc disease with 
spondylolisthesis of L5-S1.  

2.  Entitlement to a compensable rating for residuals of 
frostbite of the left tibia.

3.  Entitlement to a compensable initial disability rating 
for degenerative arthritis of the right ankle for the period 
prior to December 26, 2002.  

4.  Entitlement to an initial disability rating higher than 
10 percent for degenerative arthritis of the right ankle 
during the period from December 26, 2002.

5.  Entitlement to an increased rating for a right knee 
disability, rated as 10 percent disabling prior to June 20, 
2000.  

6.  Entitlement to an increased rating for a right knee 
disability, rated as 30 percent disabling effective from 
August 1, 2001.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1959 to 
September 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1999 and later 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The Board remanded the case 
for additional development in July 2005.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  

The Board notes that a claim for service connection for a 
bilateral hip disability which was remanded by the Board has 
now been granted by the RO.  Accordingly, that issue is no 
longer one appeal.  


FINDINGS OF FACT

1.  The degenerative disc disease with spondylolisthesis of 
L5-S1 has resulted in loss of lateral motion with narrowing 
or irregularity of the joint space, but has not resulted in 
other manifestations of a severe lumbosacral strain such as 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, or some of the above with abnormal 
mobility on forced motion.  

2.  The degenerative disc disease with spondylolisthesis of 
L5-S1 is not productive of more than moderate intervertebral 
disc syndrome.

3.  The degenerative disc disease with spondylolisthesis of 
L5-S1 does not result in more than moderate limitation of 
motion.

4.  The veteran has not had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past 12 months.

5.  The degenerative disc disease with spondylolisthesis of 
L5-S1 has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

6.  The residuals of frostbite of the left tibia is 
productive of slight disability of the ankle, but does not 
result in moderate disability and has not resulted in tissue 
loss, nail abnormalities, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

7.  During the period of time prior to December 26, 2002, the 
degenerative arthritis of the right ankle was not productive 
of moderate limitation of motion or other disability.    

8.  During the period of time from December 26, 2002, the 
degenerative arthritis of the right ankle has not resulted in 
ankylosis of the joint, or more than moderate limitation of 
motion of the ankle.  

9.  During the period prior to June 20, 2000, the right knee 
disorder resulted in painful motion but had not resulted in 
limitation of motion of the knee with flexion limited to less 
than 45 degrees, or extension limited by more than 10 
degrees, and had not resulted in instability or subluxation.

10.  During the period from August 1, 2001, the right knee 
disorder, status post total knee replacement, has not been 
productive of severe painful motion or weakness, or 
intermediate degrees of weakness, pain or limitation of 
motion which is comparable to ankylosis of the knee, 
limitation of extension of the knee by more than 20 degrees, 
or nonunion of the tibia and fibula with loose motion 
requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
20 percent disabling for degenerative disc disease with 
spondylolisthesis of L5-S1 are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 8520 
(2003), effective prior to September 26, 2003; 68 Fed. Reg. 
51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006), 
effective from September 26, 2003.

2.  The criteria for a 10 percent disability rating for 
residuals of frostbite of the left tibia are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (2006).

3.  The criteria for a compensable initial disability rating 
for degenerative arthritis of the right ankle for the period 
prior to December 26, 2002 are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2006).

4.  The criteria for an initial disability rating higher than 
10 percent for degenerative arthritis of the right ankle 
during the period from December 26, 2002 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5270, 5271 (2006).

5.  The criteria for an initial disability rating higher than 
10 percent for a right knee disability during the period 
prior to June 20, 2000 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  

6.  The criteria for a disability rating higher than 30 
percent for a right knee disorder postoperative replacement 
during the period from August 1, 2001, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5055, 5256, 5261, 5262 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in December 
2002, September 2003 and January 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the letters adequately told the veteran to submit 
any additional evidence that he had in his possession.  
Further, the veteran was notified in February 2007 regarding 
the factors considered when assigning a disability rating 
following a grant of service connection or the effective date 
of a grant of service connection.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although the veteran's initial VCAA 
letter was not provided prior to the adjudication of his 
claims, he was afforded a period of time to submit evidence 
following the issuance of the letters, and he has not 
reported any prejudice as a result of the timing of the 
letters.  The Board also notes that an allegation by the 
representative that the veteran was never notified of the new 
rating criteria applicable to intervertebral disc syndrome is 
incorrect, as the veteran was provided notice of those rating 
provisions in a supplemental statement of the case dated in 
February 2004.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His VA and treatment 
private records have been obtained.  The veteran has declined 
a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  The Board also notes that the veteran has been 
afforded multiple VA disability evaluation examinations.  
Although the veteran's representative has indicated that the 
most recent examination is not adequate because it were 
conducted by a physician's assistant, rather than by a 
physician, the Board finds that the examination report is 
adequate for rating purposes as it contains all findings and 
assessments necessary to evaluate the claims under the 
relevant diagnostic codes.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To An Initial Disability Rating Higher Than 
20 Percent For Degenerative Disc Disease With 
Spondylolisthesis Of L5-S1.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation. 

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Under the old regulations, 
effective prior to September 26, 2003, a low back disability 
was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, that 
provided a 20 percent rating was warranted where there was 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 20 
percent rating was warranted for intervertebral disc syndrome 
that was moderate in degree with recurring attacks.  A 40 
percent rating was warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Id.  A 60 percent rating was warranted for 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 20 percent rating for 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A 40 percent rating was warranted if the 
limitation of motion was severe.  Id.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

For purposes of evaluations under 5243, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20

The Board has considered the full history of the veteran's 
low back disorder.  The veteran's service medical records 
show that the veteran was seen on a number of occasions for 
complaints of back pain, with a diagnosis of back strain.  
The veteran filed a claim for VA disability compensation upon 
separation from service in December 1987.  A VA examination 
report dated in March 1988 reflects a diagnosis of recurrent 
low back derangement by history, asymptomatic at present.  
The RO initially denied the claim in a rating decision of 
April 1988 on the basis that the disorder was not found on 
examination.  However, later, in a decision of November 1999, 
the RO considered additional post service evidence and 
granted service connection for degenerative disc disease with 
spondylolisthesis L5-S1 secondary to a service-connected left 
knee disorder.  The RO assigned a 20 percent initial 
disability rating.  The veteran disagreed with the 20 percent 
rating, and perfected the current appeal.   

The relevant medical evidence includes numerous VA and 
private medical treatment records and VA examination reports.  
Upon review of the evidence of record, the Board finds that 
the evidence of record weighs against a rating in excess of 
20 percent for the service-connected back disability.  The 
evidence shows that he has narrowing of the disc spaces, but 
the back disorder has not resulted in listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
or some of the above with abnormal mobility on forced motion.  
In this regard, the report of a VA examination conducted in 
November 1999 shows that the veteran was in an erect posture 
with no evidence of any listing.  His range of motion was to 
approximately 45 degrees of forward flexion, which is 
approximately half the normal range.  There was no mention of 
a positive Goldthwaite's sign or abnormal mobility on forced 
motion.  Similarly, the report of a VA spine examination 
conducted in December 2002 shows that the veteran had 80 
degrees of forward flexion.  The report of a spine 
examination conducted by the VA in October 2006 reflects that 
on objective examination there flexion to 60 degrees, though 
with pain after 20 degrees.  Listing, a positive 
Goldthwaite's and abnormal mobility were not noted.  The 
treatment records and other examination reports were likewise 
negative for the findings contemplated for a 40 percent 
rating under Diagnostic Code 5295.  In summary, although the 
veteran has narrowing of the joint space in his spine, the 
other criteria contemplated for a 40 percent rating under 
Diagnostic Code 5295 are generally not present.  Thus, the 
overall findings did not demonstrate the presence of a severe 
lumbosacral strain such as to warrant a 40 percent evaluation 
under Diagnostic Code 5295.  

The Board also finds that a rating higher than 20 percent 
cannot not be assigned under any alternative Diagnostic Code.  
The disorder was not productive of more than moderate 
limitation of motion of the spine under Diagnostic Code 5292.  
The Board notes that normal flexion is to 90 degrees, normal 
extension is to 30 degrees, normal lateral flexion is to 30 
degrees, and normal rotation is to 30 degrees.  See Plate V, 
38 C.F.R. § 4.71.  The examination reports and the treatment 
records generally reflect slight or moderate limitation of 
motion.  In this regard, the VA examination in November 1999 
showed that the range of motion was to 45 degrees of flexion, 
15 degrees of hypertension, and 20 degrees of lateral 
bending.  These ranges are about one half of the normal 
ranges.  The Board finds that these ranges of motion findings 
are consistent with moderate limitation of motion.  The other 
medical evidence contains similar information regarding the 
ranges of motion.  On examination in December 2002, his 
forward flexion was to 80 degrees, extension was to 10 
degrees, lateral bending was to 20 degrees, and rotation was 
to 20 degrees.  On examination in October 2006, the active 
range of motion for flexion was to 60 degrees, extension was 
to 20 degrees, right and left lateral flexion were to 30 
degrees, and lateral rotations were to 30 degrees.  There is 
no evidence of severe limitation of motion so as to warrant a 
40 percent rating under Diagnostic Code 5292.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain due to the veteran's service-connected lumbar 
disorder are contemplated in the 20 percent rating currently 
assigned.  He does have some pain on movement and this was 
noted in the examination reports, but he was nevertheless 
able to accomplish the ranges of motion set forth above.  
There is no indication that pain, due to disability of the 
lumbar spine, causes functional loss greater than that 
contemplated by the 20 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.  

Similarly, the Board finds that the disorder is not 
productive of intervertebral disc syndrome of such severity 
to warrant a higher rating.  Although the veteran complained 
of pain in his back, there is no evidence of chronic 
neurological involvement of such severity that a higher 
evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  The VA examination in November 1999 noted that 
sensation was intact with 5/5 strength thought the lower 
extremities and symmetric deep tendon reflexes and 1+ and 
symmetric Achilles deep tendon reflexes.  The VA spine 
examination report dated in December 2002 contains similar 
findings.  The examiner specified that there was no evidence 
of radiculopathy seen at this time, though the veteran did 
have diabetic polyneuropathies.  The VA examination report 
dated in October 2006 noted complaints of pain radiating from 
the back to the left buttocks.  Overall, the Board finds that 
this evidence suggests at most moderate, but not severe 
intervertebral disc syndrome.  Thus, a 40 percent rating is 
not warranted under Diagnostic Code 5293 on the basis of 
severe intervertebral disc syndrome.  

The disorder also has not resulted in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months so as to warrant a 40 
percent rating under the revised rating code for 
intervertebral disc syndrome.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  However, the veteran's medical treatment 
records are negative for such instructions, and the VA 
examination reports do not contain any indication that any 
physician had prescribed bedrest.  The VA examination report 
of October 2006 reflects that the veteran had only three or 
four incapacity episodes in the past 12 months.  Thus, the 
criteria under Diagnostic Code 5243 are not met.  

The Board also finds that the veteran's service-connected 
back disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria.  In this regard, none of the medical 
evidence indicates that the veteran has ankylosis or 
limitation of flexion to such a severe degree.  Accordingly, 
the Board concludes that objective medical evidence of record 
weighs against a disability rating higher than 20 percent for 
the veteran's service-connected low back disorder.  The 
preponderance of the evidence is clearly against the claim.  

II.  Entitlement To A Compensable Rating For Residuals
 Of Frostbite Of The Left Tibia.

The RO has rated that veteran's residuals of frostbite of the 
left tibia under Diagnostic Code 5262 which provides that a 
10 percent rating is warranted if there is malunion of the 
tibia and fibula resulting in slight knee or ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula resulting in moderate knee 
or ankle disability.  A 30 percent rating is warranted for 
marked disability.  A 40 percent rating is warranted if there 
is nonunion of the tibia and fibula with loose motion 
requiring a brace.  

Alternatively, under 38 C.F.R. § 4.104, Diagnostic Code 7122, 
a 10 percent rating is warranted for cold injury residuals of 
each foot with arthralgia or other pain, numbness and cold 
sensitivity.  A 20 percent rating is warranted if there is 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent rating is warranted for cold 
injury residuals if there is arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities.  Note (1): Separately evaluate amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  Note (2): 
Evaluate each affected part (e.g., hand, foot, ear, nose) 
separately and combine the ratings in accordance with §§ 4.25 
and 4.26. 38 C.F.R. § 4.104.

The veteran's service medical records reflect that in 1987 
the veteran was treated for trauma and an ice burn of the 
left distal tibial region.  The veteran filed a claim for 
disability compensation in December 1987 upon separation from 
service.  The claimed disabilities included frostbite.  A VA 
examination conducted in March 1988 noted minimal 
hypoesthesia of the dorsum of the left foot and the anterior 
surface of the left leg.  In a decision of April 1988, the RO 
granted service connection for residuals of contusion and 
frostbite of the left tibia, and assigned a noncompensable 
rating.  

The report of a VA examination conducted in June 1996 
reflects that the pertinent diagnosis was status post left 
lower leg frostbite injury, resolved.  It was noted in the 
report that the injury was completely asymptomatic.  The 
report of a VA examination in November 1999 does not contain 
any complaints or findings pertaining to the left tibial area 
frostbite residuals.   The RO confirmed the noncompensable 
rating for the frostbite in a decision of November 1999.  The 
veteran has appealed that rating.  The veteran contends that 
the frost bite causes numbness that radiates to both feet all 
the way to the toes.  He also states that he suffers from 
cold sensitivity.  

Additional evidence includes the report of a VA examination 
(labeled spine examination) conducted in December 2002 which 
shows that the veteran gave a history of a frostbite incident 
in service in which he was playing snowshoe baseball and snow 
got packed around his left slower leg.  This reportedly 
resulted in a superficial frostbite and subsequent infection 
requiring debridement.  Following the debridement, he noted 
numbness in the region of the peroneal nerve of his left leg.  
On examination, the left lower area showed numbness in the 
region of the superficial peroneal nerve extending down to 
the dorsum of the left foot.  He had active dorsiflexion and 
great toe extension.  There were well healed soft tissues 
along the anterior aspect of his tibia where his previous 
frostbite infection had occurred.  The pertinent assessment 
was history of superficial peroneal nerve injury, secondary 
to a frostbite and soft tissue debridement from superficial 
infections following the frostbite condition.  The examiner 
also noted that the veteran had diabetic polyneuropathy.  

The report of a VA cold injury examination conducted in 
December 2002 reflects that the veteran reported his current 
symptoms included numbness and tingling in the left foot and 
toes which was more severe on the toes.  He also stated that 
he was diagnosed with diabetes mellitus type II, and his 
right leg started to have numbness at that time.  He further 
stated that he had pain on his left foot when standing for a 
long time, and his ankles and feet swelled on and off.  On 
examination, the extremities had no cyanosis, clubbing, or 
pitting.  He had a dark discoloration of the left leg.  There 
was absent sensation in the lateral aspect of the left foot, 
the third, fourth and fifth toes.  There was decreased 
pinprick touch and vibration in the lower half of his legs.  
The diagnosis was frostbite of left leg, by history.  

A VA peripheral nerves examination report dated in July 2003 
reflects that the veteran had a small non-tender scar present 
on the mid area of the left leg with no ulceration.  The skin 
was intact in the feet and there was no evidence of fungus 
infection or pedal edema.  Pedal pulses were 2+ and equal.  
There was decreased light touch on both feet and hands.  
There was no muscle atrophy in the extremities.  The examiner 
noted that the veteran had a preexisting left superficial 
peroneal injury from frostbite in 1987, but had a diagnosis 
of diabetes and since 2002 he had progressive bilateral 
peripheral neuropathy of the lower and upper extremities.  

Finally, the report of a cold injury examination conducted by 
the VA in October 2006 notes that the veteran has a history 
of a cold injury in service, but currently had no tissue 
loss.  He reported that he had cold sensitivity in cold 
weather and pain in the arches of his feet which was worse at 
night.  He reported having color changes and numbness 
precipitated by exposure to coldness.  There was no 
hyperhidrosis.  The foot reportedly had moderate tingling.  
There was no weakness or swelling.  There was moderate loss 
of sensations.  There was thickening of the skin in the 
affected area, and the color of the affected are was red or 
blotchy red.  There was a fungus infection which affected the 
nails.  There was a scar which was two inches by 1.5 inches, 
and was non tender and stable.  The radial pulse and dorsalis 
pedis pulse were normal on both feet.  The posterior tibial 
pulse was decreased on the right foot and absent on the left 
foot.  There was no Raynaud's and no amputation or other 
tissue loss.  Sensory function was decreased on the left 
side.  Muscle strength was 5/5.  There was no muscle atrophy 
or swollen joints.  The examiner stated that it was his 
opinion that the veteran's left tibiae cold injury was 
moderate in severity. 

After reviewing the evidence of record, the Board finds that 
the residuals of frostbite of the left tibia are productive 
of slight disability of the ankle or knee. Therefore, the 
criteria for allowance of a 10 percent rating are met.  
Although the examiner describe the disorder as being moderate 
in severity, the Board is not bound by the terminology used 
by the examiner.  The Board finds that it is only slight in 
light of the fact that the left ankle maintains full strength 
and a good range of motion.  Although the veteran has had 
some mild loss of sensation associated with the frostbite 
residual, the Board also notes that the veteran has 
established service connection for peripheral neuropathy of 
the left lower extremity due to service connected diabetes 
mellitus, and has been awarded a 10 percent disability rating 
for the peripheral neuropathy.  To allow an additional 
increase in rating for the loss of sensation in the left 
lower extremity due to frostbite would result in impressible 
pyramiding (i.e., awarding compensation for the same 
impairment under different diagnostic codes).  The Board also 
finds that the disorder has not resulted in tissue loss, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
Accordingly, the Board concludes that the criteria for a 10 
percent, but no higher, disability rating for residuals of 
frostbite of the left tibia are met.  

III.  Entitlement To A Compensable Initial Disability Rating 
For Degenerative Arthritis Of The Right Ankle For The Period 
Prior To December 26, 2002.

The veteran's right ankle disorder may be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
a 10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  
Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  When assigning a disability 
rating based on limitation of range of motion, it is also 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
38 C.F.R. §§  4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995). 

The Board has considered the full history of the service-
connected right ankle disability.  In a disability rating of 
November 1999, the RO granted service connection for 
arthritis of the right ankle as being secondary to the 
service-connected left total knee replacement.  The RO 
assigned a noncompensable initial rating, and the veteran 
perfected this appeal.  The RO later increased the rating to 
10 effective December 26, 2002.  That second period of time 
will be addressed in the next section.

Regarding the period of time prior o December 26, 2002, the 
evidence which has been presented includes several VA medical 
records, plus VA examination reports.  
The Board finds that during the period of time prior to 
December 26, 2002, the degenerative arthritis of the right 
ankle was not productive of significant limitation of motion 
or other disability.  In reaching this conclusion, the Board 
has noted that there are some VA and private treatment 
records from that period reflecting complaints of right ankle 
pain.  However, no significant impairment was shown on a VA 
examination conducted in November 1999.  Although the report 
shows that the veteran complained of ankle pain, he denied 
instability.  On examination, the right ankle had no evidence 
of any swelling or effusion.  There was also no ecchymosis or 
swelling over the medial or lateral ligamentous complexes or 
the medial or lateral malleoli of the right ankle.  The 
report further shows that the right ankle range of motion was 
45 degrees of plantar flexion and 10 degrees of dorsiflexion.  
He reportedly had excellent subtalar motion about the right 
ankle.  There was only a mild amount of soreness on 
dorsiflexion and plantar flexion.  There was no evidence of 
any pain on resisted inversion or eversion stressing of the 
right ankle.  There was negative anterior drawer sign and no 
evidence of any clinical instability.  The Board notes that 
these findings reflect a full range of plantar flexion motion 
of the ankle and a small amount of reduction of dorsiflexion.  
Overall, the findings do not reflect the presence of moderate 
limitation of motion contemplated for a 10 percent rating.  
Accordingly, the Board concludes that the criteria for a 
compensable initial disability rating for degenerative 
arthritis of the right ankle for the period prior to December 
26, 2002 are not met.  

III.  Entitlement To An Initial Evaluation Higher Than 10 
Percent For Degenerative Arthritis Of The Right Ankle During 
The Period From December 26, 2002.

After considering all of the evidence of record, the Board 
finds that the veteran's right ankle disorder resulted in no 
more than moderate limitation of motion of the ankles at any 
time since December 26, 2002.  As noted, a normal ankle 
dorsiflexion is from 0 to 20 degrees, and normal plantar 
flexion of the ankle is from 0 to 45 degrees.  On VA 
examination in December 2002, the right ankle had 25 degrees 
of plantar flexion, and 10 degrees of dorsiflexion.  This 
represents approximately half of the normal range.  Similar 
findings were noted in the examination report of October 
2006.  At that time, the plantar flexion was to 30 degrees, 
and dorsiflexion was to 20 degrees.  Thus, any limitation 
would be best characterized as being moderate rather than 
marked.  The Board also notes that the medical records and 
examination reports demonstrate that the veteran has pain, 
but has no significant additional limitation beyond that 
noted above due to pain.  Factors such as functional loss due 
to flare-ups, fatigability, and incoordination are not shown 
by the evidence.    

In addition, a 20 percent rating is also contemplated under 
Diagnostic Code 5270 in cases of ankylosis or fixation of the 
ankle in plantar flexion or dorsiflexion (between 0 and 10 
degrees), but the veteran's ankle is not ankylosed.  None of 
the medical evidence which is of record contains a diagnosis 
of ankylosis.  

In summary, even taking into account the veteran's complaints 
of pain and stiffness, the evidence does not demonstrate 
marked limitation of motion of the ankle or other impairment 
that would qualify for a rating in excess of 10 percent.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for the right ankle 
arthritis are not met.  Also, the disorder does not appear to 
have changed significantly during this initial rating period 
so as to warrant a staged rating.  See Fenderson, supra.  

IV.  Entitlement To An Increased Rating For A Right Knee 
Disability,
 Rated As 10 Percent Disabling Prior to June 20, 2000.

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the period of time prior to June 20, 2000, 
the Board notes that the RO has assigned a 10 percent rating 
based on painful motion.  The Board finds that the evidence 
does not reflect the presence of limitation of motion of the 
knee of sufficient severity to warrant a rating higher than 
10 percent.  The evidence shows that the right knee disorder 
has not resulted in limitation of motion of the knee 
resulting in flexion to less than 45 degrees, and does not 
limit extension.  Such levels of limitation are not shown on 
the VA examination of November 1999.  On the contrary, the 
report of that examination shows that the veteran had motion 
from 0 to 120 degrees.  Thus, the evidence does not indicate 
that a higher rating is justified when using actual ranges of 
motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 10 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional range of motion loss due to pain, weakness, etc, 
are present to any significant degree.  Accordingly, the 
criteria for an initial disability rating higher than 10 
percent during the period prior to June 20, 2000, for a right 
knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the November 1999 VA joints 
examination report shows the knee was stable to varus and 
valgus testing.  He also had a negative Lachman's, negative 
anterior drawer, and negative posterior drawer tests.  
Accordingly, a separate rating for instability or subluxation 
of the knee is not warranted during the period prior to June 
20, 2000.  

V.  Entitlement To An Increased Rating For A Right Knee 
Disability, Rated As 30 Percent Disabling Effective From 
August 1, 2001.

The veteran underwent a total knee replacement surgery on 
June 20, 20000.  The RO assigned a 100 percent rating for a 
period of time, with the rating of 30 percent assigned from 
August 1, 2000.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent 
rating is warranted for one year following implantation of a 
prosthetic knee joint.  Thereafter, the minimum rating shall 
be 30 percent.  A 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Intermediate degrees of residual 
weakness, pain, or limitation of motion may be rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent rating is warranted 
if there is ankylosis of the knee in a favorable angle or in 
slight flexion between 0 and 10 degrees.  A 40 percent rating 
is warranted where there is ankylosis of the knee in flexion 
between 10 and 20 degrees.  A 50 percent rating is warranted 
where there is ankylosis of the knee in flexion between 20 
and 45 degrees.  A 60 percent rating is warranted where there 
is extremely unfavorable ankylosis in flexion at an angle of 
45 degrees of more.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited by 5 
degrees.  A 10 percent rating is warranted where extension of 
the knee is limited by 10 degrees.  A 20 percent rating is 
warranted where extension of the knee is limited by 15 
degrees.  A 30 percent rating is warranted if extension of 
the knee is limited by 20 degrees.  A 40 percent rating is 
warranted if extension of the knee is limited by 30 degrees.  
A 50 percent rating is warranted if extension of the knee is 
limited by 45 degrees.  

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia and fibula resulting in 
slight knee or ankle disability.  A 20 percent rating is 
warranted where there is malunion of the tibia and fibula 
resulting in moderate knee or ankle disability.  A 30 percent 
rating is warranted for marked disability.  A 40 percent 
rating is warranted if there is nonunion of the tibia and 
fibula with loose motion requiring a brace.  

The Board notes that the RO appropriately rated the right 
knee disorder under Diagnostic Code 5055 as 100 percent 
disabling for the one year period following the total knee 
replacement.  After considering all of the evidence of 
record, the Board finds no basis for assigning a rating 
higher than 30 percent thereafter.  The  veteran's right knee 
postoperative replacement is not productive of severe painful 
motion or weakness, or intermediate degrees of weakness, pain 
or limitation of motion which is comparable to ankylosis of 
the knee, limitation of extension of the knee by more than 20 
degrees, or nonunion of the tibia and fibula with loose 
motion requiring a brace.  Although the disorder is 
productive of some pain and weakness, those manifestations 
are adequately reflected by the current 30 percent rating.  
The VA examination in July 2001 documented that there was no 
instability and no evidence of laxity.  The knee joint with 
prosthetic joint maintains a good range of motion with little 
or no instability.  The report of a joints examination 
conducted by the VA in July 2001 also reflects the range of 
motion of 0 to 120 degrees.  A VA peripheral nerve 
examination of July 2003 reflects that the range of motion of 
the knee was from 0 to 100.  A diabetes examination of June 
2003 also noted a range of 0 to 1000, with well healed 
surgical scars.  More recently, on examination by the VA in 
October 2006, the right knee range of motion, though painful, 
was from 0 to 120 degrees.  There was no instability.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 30 percent for right knee 
arthritis, postoperative replacement, are not met.  


ORDER

1.  An initial disability rating higher than 20 percent for 
degenerative disc disease with spondylolisthesis of L5-S1 is 
denied.  

2.  A 10 percent rating for residuals of frostbite of the 
left tibia is granted subject to the law and regulations 
applicable to the payment of monetary benefits.

3.  A compensable initial disability rating for degenerative 
arthritis of the right ankle for the period prior to December 
26, 2002, is denied.  

4.  An initial evaluation higher than 10 percent for 
degenerative arthritis of the right ankle during the period 
from December 26, 2002, is denied.

5.  An increased rating for a right knee disability, rated as 
10 percent disabling prior to June 20, 2000, is denied.  

6.  An increased rating for a right knee disability, rated as 
30 percent disabling effective from August 1, 2001, is 
denied.  




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


